DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchelder (20120251689).
Batchelder teaches with respect to claims 1 and 15, a food product printer system, comprising:
a cartridge configured to receive a food product (par. 0035, par. 0048)); and
a heating chamber (par. 0048) including an opening for placement of the cartridge at least partially therein (par. 0040; par. 0050), the heating chamber configured to heat the food product to a predetermined temperature (par. 0043) for extrusion of the food product from the heating chamber in melted form (par. 0043).
Further with respect to claim 15, a housing including walls defining an inner build chamber (fig. 5; par. 0029)
With respect to method claim 17, method of three-dimensional printing of a food product (par. 0002), comprising:
placing a cartridge at least partially into a heating chamber, the cartridge including a food product (par. 0039, 0053),
heating the food product to a predetermined temperature within a heating chamber (par. 0043) and extruding the food product from the heating chamber in melted form (par. 0043).

The predetermined temperature is a range from about 30 °C to about 32 °C (par. 0043; 87F).
A connector disposed within a distal end of the cartridge (par. 0050; 0056), the connector including a flange capable of interlocking with a corresponding opening in the heating chamber to maintain a position of the cartridge within the heating chamber (par. 0050 support bracket; par. 0056).
A cooling system configured to cool the environment surrounding the food product to cool the food product after extrusion from the heating chamber (par. 0029; refrigerated air).
A build plate movably mounted within a housing, the housing including the cartridge and heating chamber (par. 0032).
A translation carriage coupled to a bottom surface of the build plate, and slidably coupled to vertical rods within the housing (par. 0032; fig. 1 ref. 30).
The walls of the housing are insulated (where it is noted the claimed insulated is taken broadly with respect to as opposed to open to the environment as taught par. 0029), and the food product printer system comprises a cooling system configured to cool the inner build chamber to cool the food product after extrusion from the heating chamber (par. 0029).
Cooling the environment surrounding the food product with a cooling system after extrusion from the heating chamber to cool the extruded food product (par. 0029, 0034).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder (20120251689).
Batchelder is taken as above.
Batchelder teaches an elongated heating element around and disposed against an outer surface of the heating chamber, in addition to teaching that different types of convective and/or conductive heating mechanisms can be used (par. 0042).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one heating means with that of another as is taught by Batchelder since doing so would achieve the same heating of the substance of the cartridge and more specifically since contact heating elements as taught heats the substance within faster (par. 0049).
With respect to claim 12, though silent to an air outlet, Batchelder teaches providing air flow within the chamber and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach an air outlet for its art recognized purpose of providing an outlet since otherwise pressure would increase due to the closed space.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelder (20120251689) in view of Rossmeisl et al. (6619198).
Batchelder is taken as above.
Batchelder teaches printing of viscous substance in addition to teaching the system is not limited to specific material (par. 0066) and thus one of ordinary skill in the 
Batchelder teaches applying compressive force for the purpose of extruding the flowable material.  Thus since Rossmeisl teaches the force for extruding being applied by pressurized air introduced into the cartridge (col. 9 lines 6-13), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one know method of extruding a flowable material with that of another for its art recognized purpose of imparting a force directly on the food product to extrude the food product as taught by both under controlled pressure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelder (20120251689) in view of Day et al. (20060292289).
Batchelder is taken as above.
Batchelder teaches printing of viscous substance in addition to teaching the system is not limited to specific material (par. 0066) and thus one of ordinary skill in the art would have been motivated to look to cartridge printing systems as taught by Day.
Day teaches the force for extruding being applied by a plunger slidably disposed for extruding the material (par. 0076).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one know method of extruding a flowable material with that of another for its art recognized purpose of imparting a force directly on the food product to extrude the food product as taught by both.

Claims 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder (20120251689) in view of Day et al. (20060292289) and Rossmeisl et al. (6619198).
Batchelder teaches printing of viscous substance in addition to teaching the system is not limited to specific material (par. 0066) and thus one of ordinary skill in the art would have been motivated to look to cartridge printing systems as taught by Day.
Day teaches the force for extruding being applied by a plunger slidably disposed for extruding the material (par. 0076).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one know method of extruding a flowable material with that of another for its art recognized purpose of 
Batchelder teaches applying compressive force for the purpose of extruding the flowable material.  Thus since Rossmeisl teaches the force for extruding being applied by pressurized air introduced into the cartridge (col. 9 lines 6-13), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one know method of extruding a flowable material with that of another for its art recognized purpose of imparting a force directly on the food product to extrude the food product as taught by both under controlled pressure.
Though Day is silent to a detectable element disposed on or within the plunger and a sensor disposed within or on the heating chamber near a distal end of the heating chamber.  Rossmeisl teaches a sensor for detecting the amount of material within the cartridge (col. 16 lines 50-53).  Thus it would have been obvious to one of ordinary skill in the art to combine the teachings for its art recognized purpose and advantage of providing information specific to emptiness of the cartridge as taught by Rossmeisl.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.